Case: 10-60148 Document: 00511352191 Page: 1 Date Filed: 01/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 14, 2011
                                     No. 10-60148
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FAUSTINO ARREAGA-BARRIOS, also known as Faustino Adolfo Arreaga,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 838 709


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Faustino Arreaga-Barrios (Arreaga) petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming the immigration judge’s decision
to deny his application for asylum and withholding of removal under the
Immigration and Nationality Act (INA). Arreaga argues that the BIA erred in
determining that he had not established entitlement to withholding of removal
under the INA. Arreaga does not challenge the BIA’s decision that his asylum



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60148 Document: 00511352191 Page: 2 Date Filed: 01/14/2011

                                  No. 10-60148

application was untimely. He has therefore abandoned any such challenge. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Arreaga complained in his application of threats of violence and extortion
by gang members who did not act under official sanction. The actions of the
gang members, he argued, constituted persecution. However, Arreaga’s refusal
to give money to gang members in exchange for not being beaten up does not
qualify him as a member of a protected social group. See Faddoul v. INS, 37
F.3d 185, 188 (5th Cir. 1994). Thus, the evidence in the record does not establish
a clear probability of persecution if Arreaga is returned to Guatemala. See id.;
Roy v. Aschcroft, 389 F.3d 132, 138 (5th Cir. 2004).
      Our review of the record shows that the BIA’s decision is supported by
substantial evidence and that the record does not compel a contrary conclusion.
See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006); 8 U.S.C.
§ 1252(b)(4)(B). Arreaga’s petition for review is DENIED.




                                        2